DETAILED ACTION

1.	This Office Action is responsive to a response filed for No. 17/317,385 on September 15, 2022.  Please note Claims 1-19 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US 2019/0355330 A1 ) in view of Ge et al. ( US 2020/0320941 A1 ).


	Lin teaches in Claim 1:
	A display driving device ( [0002] discloses a display system and associated display method ) comprising: 
a brightness calculator for calculating first brightness data corresponding to a first resolution and second brightness data corresponding to a second resolution less than the first resolution using input image data ( Figure 2, [0036] discloses a subframe image generation circuit 134 (read as a brightness calculator) for generating brightness fields for the various pixels/fields and this is based on first display signal DS (read as input image data). These pixels are shown in Figure 1, [0021], [0027] which discloses a liquid crystal display layer 120 (read as a first panel/layer with a first resolution (3840 x 2160 pixels) and associated first brightness data) and a light-emitting display layer 110 (read as a second panel/layer with a second/lesser resolution (960 x 540 pixels) and associated second brightness data). [0027], [0029] discloses the resolution of 110 is lower than 120 and this is partially why and adjustment is needed after image beam IB (resulting in a conversion for layer 120, described below). [0044] discloses second display signals BL are applied to 110 and third display signal GS is applied to 120 ); 
an offset calculator for calculating an offset on the basis of the first brightness data and the second brightness data ( Figure 1, [0043], [0047] discloses a variation is generated by image beam IB after it passes through 110 and compensation is required to correct this issue, by adjusting the grayscale variation so as to increase the quality and resolution of the device. Please interpret this issue as an offset. Figure 2, [0039] discloses the liquid crystal compensation processing circuit 140 receives BL (for lower panel 110) and can calculate grayscale compensation for the BL signals so as to correct the upper panel 120 in light of the issues for the beam after exiting 110 and this signal is realized as GS. To clarify, this is done by comparing BL which is applied to 110 to what is originally expected to be applied to 120 and this variation is adjusted, i.e. offset between the two brightness parameters. For further details, please see Figure 7, [0040] ); 
an input image converter for converting the input image data into input image data to which the calculated offset has been applied; a first data output unit for generating output image data for a first panel using the converted input image data and outputting the generated output image data ( Figures 2 and 6, [0043] disclose a liquid crystal display driving circuit 160 which receives GS from the compensation circuit 140 and this is the adjusted grayscale variation, i.e. offset has been applied. This is then applied to the display layer 120 ); and 
a second data output unit for generating output brightness data for a second panel using the second brightness data and outputting the generated output brightness data ( Figure 2, [0044] discloses a light-emitting display driving circuit 150 which drives display layer 110 based on second display signals BL )
wherein the first panel has the first resolution, includes a plurality of first unit pixels ( Figure 1, [0029] discloses a resolution for liquid crystal display layer 120, such as 3840 x 2160 pixels, i.e. a plurality of first unit pixels, as shown. For aspects of the plurality of subpixels having different colors, please note the combination below ) and 
wherein the second panel has the second resolution and includes a plurality of second unit pixels ( Figure 1, [0029] discloses a resolution for the light-emitting display layer 110, such as 960 x 540 pixels, i.e. a plurality of second units pixels, as shown ); but

Lin does not explicitly teach, for the first panel, “each of the plurality of first unit pixels includes a plurality of subpixels having different colors”.
However, in the same field of endeavor, stacked panel compensation, Ge teaches to have a similar stacked structure, ( Ge, Figure 5, [0045] ), notably with a first panel 200 and a second panel 300. Similar to Lin, the top panel/second panel 300 of Ge is akin to the liquid crystal layer 120. [0046] discloses the second panel 300 is a color panel and [0071], [0158] disclose detail of the second pixels associated with the second panel, such as RGB values of the sub-pixels corresponding to each of R, G and B. Lin teaches in [0029] that while the liquid crystal display layer 120 is colorless, it can also be monochrome and in general, the invention is not limited thereto. Using that as a foundation, Ge teaches where the layer can be a color panel with a plurality of RGB sub-pixels. Please note that both Lin and Ge teach of compensation of pixels of respective panels using data of the other panel and it is a design choice as to which one is the color panel and which one is not (both references teach to have one color panel only of the two). As combined, the properties of the panels can be switched and the color panel of Lin can be panel 120 and would still receive the offset processing.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the color panel with a plurality of color sub-pixels, as taught by Ge, with the motivation that in light of both Lin and Ge teaching to use one color panel and to provide compensation, it is a design choice as to which panel is the color panel. Being able to have the color panel “on top” and receiving the color drive signal of Ge is a design choice issue, ( Ge, [0144] ).

	Lin teaches in Claim 2:
	The display driving device according to claim 1, wherein the first brightness data includes brightness values of the plurality of first unit pixels and the second brightness data includes brightness values of the plurality of second unit pixels. ( Figure 1, [0046] discloses the two different resolutions, corresponding to 110 and 120, respectively, which are realized in a differing number of pixels/pixel density, as shown. Each has its own brightness information and the top layer 120 is compensated based on the variation )

	Lin teaches in Claim 3:
	The display driving device according to claim 1, wherein a single second unit pixel corresponds to a plurality of first unit pixels. ( Figure 1, [0023] discloses that a single pixel in layer 110 corresponds to four pixels of layer 120 )

As per Claim 4:
	Lin does not explicitly teach of “further comprising an interpolator for generating first interpolated brightness data corresponding to the first resolution by performing interpolation based on the second brightness data, wherein the offset calculator calculates an offset on the basis of the first brightness data, the second brightness data, and the first interpolated brightness data.”

However, in the same field of endeavor, display processing between multiple panels, Ge teaches of multiple display panels with different resolutions, ( Ge, Figure 5, [0053] ). Similar to Lin, adjustments are made to the pixels of both panels in order to compensate for blur, etc and [0246] discloses one such way to do so is to use an interpolation method or data fitting method. Respectfully, when having two data points, being able to interpolate to find compensation is well known in the art.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the interpolation method, as taught by Ge, with the motivation that it is well known and the interpolated brightness values can result in finally-desired presentation characteristics, ( Ge, [0247] ). To clarify, compensation can be performed.

	Lin and Ge teach in Claim 5:
	The display driving device according to claim 4, wherein the offset calculator includes a first offset calculator for generating second interpolated brightness data corresponding to the first resolution by performing interpolation based on the first brightness data and the second brightness data and calculating a first offset for each of the plurality of first unit pixels on the basis of a difference between the first interpolated brightness data and the second interpolated brightness data and a difference between the first interpolated brightness data and the first brightness data. ( To clarify, Lin teaches of using the brightness values of the first and second panel layers to calculate the offset/variation/adjustment amount and Ge, [0247] teaches to use interpolation as a means to calculate this, again, given two data points )

	Ge teach in Claim 6:
	The display driving device according to claim 5, wherein the first offset calculator generates the second interpolated brightness data by performing joint bilateral filtering on the first brightness data and the second brightness data. ( Respectfully, joint bilateral filtering is a well known type of non-linear filtering. Ge, [0099] teaches of various non-linear adjustments can also be adopted and one of ordinary skill in the art realizes joint bilateral filtering can be one of them. Examiner asserts Official Notice to this being well known )

	Lin teaches in Claim 7:
	The display driving device according to claim 2, wherein the offset calculator includes a second offset calculator for determining a first edge unit pixel from among the plurality of first unit pixels, determining a second edge unit pixel disposed at a position corresponding to the first edge unit pixel from among the plurality of second unit pixels, calculating an expected brightness value of the second edge unit pixel, and calculating a second offset for each of the plurality of first unit pixels on the basis of a difference between the brightness value of the first edge unit pixel and the expected brightness value of the second edge unit pixel and an edge intensity. ( Figure 1 shows the overlap of one pixel of 110 corresponding to multiple pixels of 120. This overlap is analyzed to smooth out the resolution differences between the two layers, i.e. to provide compensation. Figures 3+, [0032]+ disclose determining boundary points at this overlap, i.e. at the various first, second, edges and sampling point, such as SAM1-SAM5 are calculated. The boundary/edge pixels are analyzed and display signals are generated, as described in [0034], etc. Furthermore, please note concepts such as marginal pixels BP, etc, as shown in Figure 3+ )

	Lin teaches in Claim 8:
	The display driving device according to claim 7, wherein the second offset calculator calculates weights for a plurality of first neighboring unit pixels disposed adjacent to the first edge unit pixel, and calculates the expected brightness value of the second edge unit pixel by applying the weights to brightness values of second neighboring unit pixels disposed at positions respectively corresponding to the plurality of first neighboring unit pixels from among the plurality of second unit pixels. ( Figure 5+, [0034]+ disclose calculating values corresponding to each of the pixel blocks and this is translated into display signals. These signals can be S1-S4 which are provided to the subframe image generation circuit 134. By having different color values, as shown, different weights/processing is performed accordingly. To clarify, it is not a simple blanket compensation, but rather, each block is analyzed )

	Lin teaches in Claim 13:
	The display driving device according to claim 2, wherein the offset calculator includes: 
a first offset calculator for calculating a first offset on the basis of first interpolated brightness data generated by performing interpolation based on the second brightness data and second interpolated brightness data generated by performing interpolation based on the first brightness data and the second brightness data; a second offset calculator for calculating a second offset on the basis of a brightness value of a first edge unit pixel corresponding to an edge from among the plurality of first unit pixels, an expected brightness value of a second edge unit pixel disposed at a position corresponding to the first edge unit pixel from among the plurality of second unit pixels, and an edge intensity; a third offset calculator for checking brightness deviations in a plurality of first unit pixels corresponding to a second unit pixel and calculating a third offset for increasing or decreasing brightness values of the plurality of first unit pixels corresponding to the second unit pixel when the number of first unit pixels having negative brightness deviations differs from the number of first unit pixels having positive brightness deviations; and a fourth offset calculator for calculating a fourth offset on the basis of the first offset, the second offset, and the third offset. ( Referring to Applicant’s Figure 5, [0088]+, the first through fourth offset calculators correspond to the unit pixels as well as their respective edges of an image. This is done for UP10 and UP20, which correspond to the panels 10 and 20, as shown in Figure 3. Respectfully, Lin, Figures 3+, [0032]+ disclose various sampling points, such as boundary points, etc  and there are at least five sampling points, SAM1-SAM5, as shown in Figure 3, which correspond to the edges, center position, boundary position BP (in addition to the other sampling points), etc. Respectfully, these sampling points correspond to the multiple claimed offsets )

	Lin teaches in Claim 14:
	The display driving device according to claim 13, wherein the fourth offset calculator calculates the fourth offset by multiplying a sum of the first offset, the second offset, and the third offset by a weight depending on a brightness value. ( [0042] discloses a multiplication process in the compensation processing circuit 140, notably for the grayscale display signal by the grayscale compensation parameter to generate the third display signal GS. This is akin to Applicant’s fourth offset providing the final signal, as shown in Figure 5 )

	Lin teaches in Claim 15:
	A display driving method ( [0002] discloses a display system and associated display method ) comprising: 
calculating first brightness data corresponding to a first resolution and second brightness data corresponding to a second resolution less than the first resolution using input image data ( Figure 2, [0036] discloses a subframe image generation circuit 134 (read as a brightness calculator) for generating brightness fields for the various pixels/fields and this is based on first display signal DS (read as input image data). These pixels are shown in Figure 1, [0021], [0027] which discloses a liquid crystal display layer 120 (read as a first panel/layer with a first resolution (3840 x 2160 pixels) and associated first brightness data) and a light-emitting display layer 110 (read as a second panel/layer with a second/lesser resolution (960 x 540 pixels) and associated second brightness data). [0027], [0029] discloses the resolution of 110 is lower than 120 and this is partially why and adjustment is needed after image beam IB (resulting in a conversion for layer 120, described below). [0044] discloses second display signals BL are applied to 110 and third display signal GS is applied to 120 ); 
calculating an offset on the basis of the first brightness data and the second brightness data ( Figure 1, [0043], [0047] discloses a variation is generated by image beam IB after it passes through 110 and compensation is required to correct this issue, by adjusting the grayscale variation so as to increase the quality and resolution of the device. Please interpret this issue as an offset. Figure 2, [0039] discloses the liquid crystal compensation processing circuit 140 receives BL (for lower panel 110) and can calculate grayscale compensation for the BL signals so as to correct the upper panel 120 in light of the issues for the beam after exiting 110 and this signal is realized as GS. To clarify, this is done by comparing BL which is applied to 110 to what is originally expected to be applied to 120 and this variation is adjusted, i.e. offset between the two brightness parameters. For further details, please see Figure 7, [0040] ); 
converting the input image data into input image data to which the calculated offset has been applied ( Figures 2 and 6, [0043] disclose a liquid crystal display driving circuit 160 which receives GS from the compensation circuit 140 and this is the adjusted grayscale variation, i.e. offset has been applied. This is then applied to the display layer 120 ); and 
generating output image data for a first panel using the converted input image data and generating output brightness data for a second panel using the second brightness data ( Figure 2, [0044] discloses a light-emitting display driving circuit 150 which drives display layer 110 based on second display signals BL )
wherein the first panel has the first resolution, includes a plurality of first unit pixels ( Figure 1, [0029] discloses a resolution for liquid crystal display layer 120, such as 3840 x 2160 pixels, i.e. a plurality of first unit pixels, as shown. For aspects of the plurality of subpixels having different colors, please note the combination below ) and 
wherein the second panel has the second resolution and includes a plurality of second unit pixels ( Figure 1, [0029] discloses a resolution for the light-emitting display layer 110, such as 960 x 540 pixels, i.e. a plurality of second units pixels, as shown ); but

Lin does not explicitly teach, for the first panel, “each of the plurality of first unit pixels includes a plurality of subpixels having different colors”.
However, in the same field of endeavor, stacked panel compensation, Ge teaches to have a similar stacked structure, ( Ge, Figure 5, [0045] ), notably with a first panel 200 and a second panel 300. Similar to Lin, the top panel/second panel 300 of Ge is akin to the liquid crystal layer 120. [0046] discloses the second panel 300 is a color panel and [0071], [0158] disclose detail of the second pixels associated with the second panel, such as RGB values of the sub-pixels corresponding to each of R, G and B. Lin teaches in [0029] that while the liquid crystal display layer 120 is colorless, it can also be monochrome and in general, the invention is not limited thereto. Using that as a foundation, Ge teaches where the layer can be a color panel with a plurality of RGB sub-pixels. Please note that both Lin and Ge teach of compensation of pixels of respective panels using data of the other panel and it is a design choice as to which one is the color panel and which one is not (both references teach to have one color panel only of the two). As combined, the properties of the panels can be switched and the color panel of Lin can be panel 120 and would still receive the offset processing.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the color panel with a plurality of color sub-pixels, as taught by Ge, with the motivation that in light of both Lin and Ge teaching to use one color panel and to provide compensation, it is a design choice as to which panel is the color panel. Being able to have the color panel “on top” and receiving the color drive signal of Ge is a design choice issue, ( Ge, [0144] ).

	Lin teaches in Claim 16:
	The display driving method according to claim 15, wherein a single second unit pixel corresponds to at least two first unit pixels. ( Figure 1, [0046] discloses the two different resolutions, corresponding to 110 and 120, respectively, which are realized in a differing number of pixels/pixel density, as shown. Each has its own brightness information and the top layer 120 is compensated based on the variation. Figure 1, [0023] discloses that a single pixel in layer 110 corresponds to four pixels of layer 120 )

	Lin teaches in Claim 17:
	The display driving method according to claim 16, wherein the calculating of the offset comprises: 
calculating a first offset, a second offset, and a third offset ( Referring to Applicant’s Figure 5, [0088]+, the first through fourth offset calculators correspond to the unit pixels as well as their respective edges of an image. This is done for UP10 and UP20, which correspond to the panels 10 and 20, as shown in Figure 3. Respectfully, Lin, Figures 3+, [0032]+ disclose various sampling points, such as boundary points, etc  and there are at least five sampling points, SAM1-SAM5, as shown in Figure 3, which correspond to the edges, center position, boundary position BP (in addition to the other sampling points), etc. Respectfully, these sampling points correspond to the multiple claimed offsets ); and 
calculating a fourth offset by multiplying a sum of the first offset, the second offset, and the third offset by a weight depending on a brightness value. ( [0042] discloses a multiplication process in the compensation processing circuit 140, notably for the grayscale display signal by the grayscale compensation parameter to generate the third display signal GS. This is akin to Applicant’s fourth offset providing the final signal, as shown in Figure 5 )

6.	Claims 9-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US 2019/0355330 A1 ) in view of Ge et al. ( US 2020/0320941 A1 ), as applied to Claim 2, further in view of Woo et al. ( US 2007/0126688 A1 ).

As per Claim 9:
	Lin does not explicitly teach “wherein the offset calculator includes a third offset calculator for checking brightness deviations in a plurality of first unit pixels corresponding to a second unit pixel and calculating a third offset for increasing or decreasing brightness values of the plurality of first unit pixels corresponding to the second unit pixel when the number of first unit pixels having negative brightness deviations differs from the number of first unit pixels having positive brightness deviations.”

However, Lin teaches of calculating the difference between display signals being applied to two different panels, i.e. the first unit pixels and second unit pixels. Based on this, the brightness, notably to layer 120, can be adjusted, i.e. increased or decreased. As for whether this is done, this is based on the analysis as the variations are analyzed. Respectfully, one of ordinary skill in the art would realize that deviations could be negative or positive, given a reference point. 

To clarify, in the same field of endeavor, display brightness processing, Woo teaches the brightness of pixels can be applied with driving voltages, ( Woo, [0045]-[0046] ). The amount of change in the driving voltage is determined by the amount of deviation caused by an offset in the amplifier. The effect of positive and negative deviation are averaged and removed. To clarify, the concept of positive and negative deviations (also considered as offsets) is analyzed and properly compensated for. As combined, Lin teaches to determine the variation and compensate for it; it can be a negative or positive variation, but the key point is that the difference is accounted for.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the deviation compensation, as taught by Woo, with the motivation that offset can be analyzed and compensated for, similar to Lin, ( Woo, [0045] ).

	Lin and Woo teach in Claim 10:
	The display driving device according to claim 9, wherein the third offset calculated by the third offset calculator has a value less than 0 when the number of first unit pixels having negative brightness deviations is greater than the number of first unit pixels having positive brightness deviations and has a value greater than 0 when the number of first unit pixels having negative brightness deviations is less than the number of first unit pixels having positive brightness deviations. ( Respectfully, in light of ordinary skill realizing negative and positive deviations are relative to a reference point, it is clear what the values associated with negative (less than 0) and positive (greater than 0) would be. Woo teaches of the concept of negative and positive deviations and Lin teaches to compensate for variations in general, which can obviously be negative or positive as in general, the difference is measured )

	Lin teaches in Claim 11:
	The display driving device according to claim 9, wherein the third offset calculator calculates a brightness change value for the corresponding second unit pixel when the number of first unit pixels having negative brightness deviations differs from the number of first unit pixels having positive brightness deviations and calculates a third offset on the basis of a difference between the brightness value of the corresponding second unit pixel and the brightness change value. ( Lin teaches to compare the two brightness values and to derive a compensation based on these two, i.e. a difference or variation between the two values. This difference is based on values to the lower layer 110, i.e. second unit pixels and the brightness signal, resulting in a change signal )

	Lin teaches in Claim 12:
	The display driving device according to claim 11, further comprising a brightness converter for converting the second brightness data into second brightness data to which the brightness change value has been applied, wherein the second data output unit generates the output brightness data for the second panel using the converted second brightness data. ( Figure 2, [0030] details the subframe image generation circuit 134 generates BL1-BL5, which convert from DS and S1-S4 into suitable display signals for the lower layer 110 )

	Lin teaches in Claim 18:
	The display driving method according to claim 17, wherein the calculating of the first offset, the second offset, and the third offset comprises: 
calculating the first offset on the basis of first interpolated brightness data generated by performing interpolation based on the second brightness data and second interpolated brightness data generated by performing interpolation based on the first brightness data and the second brightness data; calculating the second offset on the basis of a brightness value of a first edge unit pixel corresponding to an edge from among the plurality of first unit pixels, an expected brightness value of a second edge unit pixel disposed at a position corresponding to the first edge unit pixel from among the plurality of second unit pixels, and an edge intensity ( The same reasoning applied above is also applicable here as the offset calculations are detailed: Referring to Applicant’s Figure 5, [0088]+, the first through fourth offset calculators correspond to the unit pixels as well as their respective edges of an image. This is done for UP10 and UP20, which correspond to the panels 10 and 20, as shown in Figure 3. Respectfully, Lin, Figures 3+, [0032]+ disclose various sampling points, such as boundary points, etc  and there are at least five sampling points, SAM1-SAM5, as shown in Figure 3, which correspond to the edges, center position, boundary position BP (in addition to the other sampling points), etc. Respectfully, these sampling points correspond to the multiple claimed offsets ); but

Lin does not explicitly teach of “checking brightness deviations in a plurality of first unit pixels corresponding to a second unit pixel, calculating a brightness change value of the second unit pixel when the number of first unit pixels having negative brightness deviations differs from the number of first unit pixels having positive brightness deviations, and calculating the third offset on the basis of a brightness value and the brightness change value of the second unit pixel.”

However, Lin teaches of calculating the difference between display signals being applied to two different panels, i.e. the first unit pixels and second unit pixels. Based on this, the brightness, notably to layer 120, can be adjusted, i.e. increased or decreased. As for whether this is done, this is based on the analysis as the variations are analyzed. Respectfully, one of ordinary skill in the art would realize that deviations could be negative or positive, given a reference point. 

To clarify, in the same field of endeavor, display brightness processing, Woo teaches the brightness of pixels can be applied with driving voltages, ( Woo, [0045]-[0046] ). The amount of change in the driving voltage is determined by the amount of deviation caused by an offset in the amplifier. The effect of positive and negative deviation are averaged and removed. To clarify, the concept of positive and negative deviations (also considered as offsets) is analyzed and properly compensated for. As combined, Lin teaches to determine the variation and compensate for it; it can be a negative or positive variation, but the key point is that the difference is accounted for. Furthermore, please note Lin teaches of akin first through fourth offsets and each of these offsets is calculated with such variation deviations in mind.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the deviation compensation, as taught by Woo, with the motivation that offset can be analyzed and compensated for, similar to Lin, ( Woo, [0045] ).

	Lin teaches in Claim 19:
	The display driving method according to claim 18, further comprising converting the second brightness data into second brightness data to which the brightness change value has been applied, 
wherein the generating of the output brightness data comprises generating output brightness data for the second panel on the basis of the converted second brightness data. ( Figure 2, [0030] details the subframe image generation circuit 134 generates BL1-BL5, which convert from DS and S1-S4 into suitable display signals for the lower layer 110 )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the reliance on Ge for aspects of the color panel, i.e. a panel having a plurality of color sub-pixels. Lin and Ge are both concerned with compensating one of the stacked panels and both teach of having one monochrome and one color display. It is a design choice as to which panel is which considering compensation is still performed. Explicitly, Ge teaches to have the top panel to be a color panel and this can be combined/applied to Lin.
	One point Examiner would like to highlight is that Applicant seemingly interprets light-emitting display layer 110 as corresponding to the first panel of Claim 1. However, this is not the case as the interpreted first panel is referring to layer 120 as this is the layer which receives the converted GS signal. This is because the image beam IB needs to be adjusted after being output from 110. Examiner believes that because of this erroneous interpretation that Applicant’s arguments with regards to Lin are incorrect/unpersuasive.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621